Citation Nr: 9911232	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1970.  

The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO, in pertinent part, 
denied entitlement to increased evaluations for PTSD and 
shell fragment wound residuals of the left knee.

In March 1997 the RO affirmed the 10 percent evaluation for 
shell fragment wound residuals of the left knee, and granted 
an increased evaluation of 50 percent for PTSD.

In February 1998, the RO hearing officer, in pertinent part, 
granted an increased evaluation of 70 percent for PTSD and a 
total disability rating for compensation purposes on the 
basis of individual unemployability, and affirmed the prior 
denial of entitlement to an increased evaluation for shell 
fragment wound residuals of the left knee.

The case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In March 1999, the Board denied the issue of entitlement to 
an increased evaluation for a left knee disability and 
remanded the issue of entitlement to an evaluation in excess 
of 70 percent for PTSD for additional development.  

In light of pertinent additional evidence submitted by the 
veteran prior to the Board's 1999 decision, which will be 
addressed further in the decision cited below, the case was 
returned to the Board for appellate consideration.  


FINDING OF FACT

In an August 1998 statement the veteran clarified his intent 
to the withdrawal of his appeals, stating that he was 
satisfied at that time.


CONCLUSION OF LAW

The Board's March 1999 decision is vacated.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.904 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision by the Board may be vacated at any time upon the 
request of the appellant.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.905.  In an August 1998 statement the veteran reported 
that his appeal with respect to the issues of entitlement to 
an increased evaluation for PTSD and a left knee disability 
be withdrawn as he was satisfied at that time with his 
evaluations.  

The Board finds that the veteran's request to withdraw his 
appeal constitutes a request to vacate the Board's March 1999 
decision, and determines that the March 1999 decision is 
vacated.  




ORDER

The Board's March 1998 decision is vacated.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

